Citation Nr: 1403720	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in an October 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his right knee osteoarthritis and tendonitis had their onset during his military service. 

2.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his left knee osteoarthritis and tendonitis had their onset during his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, diagnosed as osteoarthritis and tendonitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a left knee disorder, diagnosed as osteoarthritis and tendonitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.  However, the Board's grant of service connection for right and left knee disorders herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

A Veterans' Health Administration (VHA) orthopedic surgeon (specialist) specifically concluded that the Veteran's diagnosed osteoarthritis and tendonitis of the right and left knees is at least as likely to have been caused by the Veteran's inservice activities.  The examiner referenced the Veteran's multiple visits for right and left knee pain, which were exacerbated by his activities during service.  He went on to explain that the etiology of the Veteran's current knee disabilities could be related to repetitive marching and physical training, as well as sports participation.  He noted that it was well known that increased activities such as minor micro trauma may result in early osteoarthritic changes and chronic knee pain including tendonitis. 

There is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Indeed, the only negative opinion of record (a March 2012 VA examination) was clearly inadequate due to its failure to properly consider the Veteran's in-service and post-service complaints of knee pain.

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's right and left knee disorders diagnosed as osteoarthritis and tendonitis had their onset during his military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).

ORDER

Entitlement to service connection for a right knee disorder, diagnosed as osteoarthritis and tendonitis is granted.

Entitlement to service connection for a left knee disorder, diagnosed as osteoarthritis and tendonitis is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


